Order entered January 29, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01325-CV

                       JOHN H. CARNEY & ASSOCIATES, Appellant

                                                V.

             OFFICE OF THE ATTORNEY GENERAL OF TEXAS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-02253

                                            ORDER
       Before the Court is appellant’s January 23, 2014 motion to extend time for filing brief.

The motion is in response to our January 17, 2014 notice that the brief was overdue. Appellant

explains in the motion, and our records confirm, that the notice was sent even though appellant

appeals from a bench trial and the reporter’s record has not been filed. Appellant seeks an

additional thirty days to file the brief. Because the briefing deadline is not triggered until the

reporter’s record has been filed and, to date, the reporter has not filed the record, it appears our

notice was inadvertently sent and no extension is necessary. See TEX. R. APP. P. 38.6(a). We

DENY appellant’s motion as premature.

       Because the reporter’s record is overdue, we ORDER Antoinette Reagor, Official Court

Reporter of the 68th Judicial District Court, to file the record no later than February 10, 2014.
We DIRECT the Clerk of the Court to send a copy of this order by electronic transmission to

Ms. Reagor and all parties. We further DIRECT the Clerk of the Court to remove the current

briefing deadline. The deadline shall be reset once the reporter’s record has been filed.

                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE